DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination filed 2/4/2021.
Claims 16 and 20 have been amended.
Claims 16, 19, 20, and 23 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see page 5, filed 2/4/2021, with respect to the rejection of claims 16, 19, 20, and 23 under obviousness-type double patenting but they are not persuasive.
In the first paragraph, Applicant argues that a terminal disclaimer has been submitted to overcome one of the double patenting rejections (for co-pending application 16/878,922).  However, a terminal disclaimer was not submitted with the RCE.  The amended claims are rejected under obviousness-type double patenting in view of co-pending application 16/878,922 below.
In the next paragraph, Applicant questions the double patenting rejection in view of co-pending application 16/318,121.  Upon further consideration of the amended claims, Examiner finds this argument persuasive and withdraws that particular obviousness-type double patenting rejection herein.

On pages 6-7, Applicant restates claim 16.  On pages 7-8, Applicant addresses the Apple reference.  Applicant cites part of the previous rejection that indicated that although Apple clearly suggests overriding a resources assigned a flexible or unknown direction, Apple was silent regarding the limitation that CSI-RS is received on the specific flexible resource only when that resource had been overridden to downlink.  Examiner still maintains this position.
On pages 8-9, Applicant addresses the Nokia reference.  Applicant first argues that the DCI in Nokia is only one of downlink or uplink.  However, as indicated in the rejection, Apple clearly discloses that both the SFI and the DCI include downlink, uplink, and unknown/flexible assignments.  Later, Applicant appears to reference this by suggesting that Nokia does not disclose any “flexible” resource configuration, which is clearly not the case.  
Second, Applicant describes the means by which DCI signaling can be used to change or override the semi-static “unknown” resource to either downlink or uplink.  Applicant suggests that the mechanism in Nokia is “completely different” that that in Apple.  Examiner respectfully disagrees.  Nokia very clearly discloses assigning a resource direction as “unknown”, changing/overriding that resource to either downlink or uplink, and for an “unknown” resource, “the UE shall not perform the corresponding action”.  The corresponding action includes reception or measurement of a CSI-RS.  That is, Nokia clearly teaches that the CSI-RS will be measured/received on a resource originally configured as “unknown” only if that resource has been changed/overridden to be downlink.  
Therefore, the amended claims are rejected using the same prior art references as those used in the previous office action.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 16, 19, 20, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 19, 20, and 23 of copending Application No. 16/878,922 (hereinafter called “the ’922 Application”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 16 of the present application, claim 16 of the ’922 Application contains every element and thus anticipates claim 16 of the present application.  Claim 16 of the present application therefore is not patently distinct from the other patent claims and as such is unpatentable over obvious-type double patenting.  A claim is not patentably distinct from another claim if the later claim is anticipated by the earlier claim.  
Specifically, regarding claim 16 of the present application, claim 16 of the ’922 Application discloses a method for receiving slot format information in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
receiving configuration information, which informs the UE which resources are downlink, uplink or flexible, through radio resource control (RRC) signal (see the third receiving step of claim 16 of the ’922 Application); 
receiving the slot format information, which informs the UE of a transmission direction for a specific resource through downlink control information (DCI), received via a physical downlink control channel (PDCCH) (see the third receiving step of claim 16 of the ’922 Application), and 
wherein the specific resource is a resource included in channel state information reference signal (CSI-RS) resources among resources that are flexible according to the configuration information (see the second receiving step of claim 16 of the ’922 Application), 
wherein the CSI-RS resources are resources on which a CSI-RS is received (see the second receiving step of claim 16 of the ’922 Application); 
receiving the CSI-RS at the specific resource based on the configuration information and the slot format information (see the fourth receiving step of claim 16 of the ’922 Application), 
wherein the slot format information further informs the UE that the transmission direction for the specific resource is one of downlink, uplink and flexible (see the first wherein clause of claim 16 of the ’922 Application), and 
wherein the UE receives the CSI-RS at the specific resource, which is a flexible resource according to the configuration information, only when the slot format information informs the UE that the transmission direction for the specific resource is downlink among downlink, uplink and flexible (see the second wherein clause of claim 16 of the ’922 Application).

20 of the present application, claim 20 of the ’922 Application renders the claim obvious.  The claim is therefore rejected under nonstatutory double patenting.  

Similarly, regarding claim 19 of the present application, claim 19 of the ’922 Application renders the claim obvious.  The claim is therefore rejected under nonstatutory double patenting.  

Similarly, regarding claim 23 of the present application, claim 23 of the ’922 Application renders the claim obvious.  The claim is therefore rejected under nonstatutory double patenting.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717782 “Slot Format Indicator in Group-common PDCCH” by Apple Inc. (herein called “Apple”) in view of R1-1718603 “On the remaining aspects of group-common PDCCH in NR” by Nokia, Nokia Shanghai Bell (herein called “Nokia”).

Regarding claim 16: 
Apple discloses a method for receiving slot format information in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
receiving configuration information, which informs the UE which resources are downlink, uplink or flexible (disclosed throughout; see section 3, which discloses that resources can be configured as uplink (UL), downlink (DL), or flexible (Unknown)), through radio resource control (RRC) signal (see section 4.1.3, which discloses that the semi-static assignment is transmitted/received throughout an RRC signal); 
receiving the slot format information, which informs the UE of a transmission direction for a specific resource through downlink control information (DCI), received via a physical downlink control channel (PDCCH) (disclosed throughout; see section 4.1.3, for example, which discloses that in semi-static assignment, two types of signaling indicate the transmission direction – RRC signaling and DCI; as indicated in the last two paragraphs, a resource indicated as unknown in the RRC configuration can be overridden by DCI SFI configuration (for periodic signals such as CSI-RS, for example)), 
wherein the specific resource is a resource included in channel state information reference signal (CSI-RS) resources among resources that are flexible according to the configuration information (disclosed throughout; see section 4.1.3, for example, which discloses that in semi-static assignment, two types of signaling indicate the transmission direction – RRC signaling and DCI; as indicated in the last two paragraphs, a resource indicated as unknown in the RRC configuration can be overridden by DCI SFI configuration (for periodic signals such as CSI-RS, for example)), 
wherein the CSI-RS resources are resources on which a CSI-RS is received (disclosed throughout; see the last paragraph of section 4.1.3, for example, which indicates that a periodic signal (such as CSI-RS) can be configured to a UE A (on one of the flexible/unknown resources)), 
receiving the CSI-RS at the specific resource based on the configuration information and the slot format information (disclosed throughout; see the last two paragraphs of section 4.1.3, for example, which indicates that the CSI-RS is received at the specific resource based on both the configuration information (DCI) and slot format information (SFI); that is, the SFI can signal a resource as unknown/flexible and the DCI can override the resource such that the CSI-RS can be received; thus, both the SFI and DCI configurations are read and interpreted to identify the resource for receiving CSI-RS); 
wherein the slot format information further informs the UE that the transmission direction for the specific resource is one of downlink, uplink and flexible (disclosed throughout; see section 3, which discloses that resources can be configured as uplink (UL), downlink (DL), or flexible (Unknown); further, see section 4.1.3, for example, which discloses that in semi-static assignment, two types of signaling indicate the transmission direction – RRC 
As noted above, Apple clearly suggests that a flexible/unknown resource can be overridden or reconfigured as uplink or downlink using the DCI/SFI signaling.  Apple does not explicitly disclose the limitation wherein the UE receives the CSI-RS at the specific resource, which is a flexible resource according to the configuration information, only when the slot format information informs the UE that the transmission direction for the specific resource is downlink among downlink, uplink and flexible.  However, Nokia, which describes very similar technology, discloses this limitation in the “Unknown resource” section on page 2 in section 2.  In the last 3 paragraphs, Nokia discloses that the UE will not receive CSI-RS on a resource that is currently classified as flexible/unknown.  However, if the flexible/unknown resource has been configured to DL (downlink), the UE receives the CSI-RS.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Apple to explicitly indicate that the UE will only receive CSI-RS on resources which have been configured as downlink.  The rationale for doing so would have been to ensure that the network transmits the CSI-RS on a resource (via an indication of the downlink configuration for that resource) before attempting to perform a measurement.  




Regarding claim 19: 
the CSI-RS resources are resources configured semi-statically (disclosed throughout; see section 4.1.3, which describes that the resource assignment is semi-static).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717782 “Slot Format Indicator in Group-common PDCCH” by Apple Inc. (herein called “Apple”) in view of R1-1718603 “On the remaining aspects of group-common PDCCH in NR” by Nokia, Nokia Shanghai Bell (herein called “Nokia”) in view of U.S. Patent Application Publication 2018/0367289 to Kim et al.

Regarding claim 20:
Apple discloses a user equipment (UE), comprising:
configured to:
receive configuration information, which informs the UE which resources are downlink, uplink or flexible (disclosed throughout; see section 3, which discloses that resources can be configured as uplink (UL), downlink (DL), or flexible (Unknown)), through radio resource control (RRC) signal (see section 4.1.3, which discloses that the semi-static assignment is transmitted/received throughout an RRC signal); 
receive the slot format information, which informs the UE of a transmission direction for a specific resource through downlink control information (DCI), received via a physical downlink control channel (PDCCH) (disclosed throughout; see section 4.1.3, for example, which discloses that in semi-static assignment, two types of signaling indicate the transmission direction – RRC signaling and DCI; as indicated in the last two paragraphs, a resource indicated 
wherein the specific resource is a resource included in channel state information reference signal (CSI-RS) resources among resources that are flexible according to the configuration information (disclosed throughout; see section 4.1.3, for example, which discloses that in semi-static assignment, two types of signaling indicate the transmission direction – RRC signaling and DCI; as indicated in the last two paragraphs, a resource indicated as unknown in the RRC configuration can be overridden by DCI SFI configuration (for periodic signals such as CSI-RS, for example)), 
wherein the CSI-RS resources are resources on which a CSI-RS is received (disclosed throughout; see the last paragraph section 4.1.3, for example, which indicates that a periodic signal (such as CSI-RS) can be configured to a UE A (on one of the flexible/unknown resources)),
receiving the CSI-RS at the specific resource based on the configuration information and the slot format information (disclosed throughout; see the last two paragraphs of section 4.1.3, for example, which indicates that the CSI-RS is received at the specific resource based on both the configuration information (DCI) and slot format information (SFI); that is, the SFI can signal a resource as unknown/flexible and the DCI can override the resource such that the CSI-RS can be received; thus, both the SFI and DCI configurations are read and interpreted to identify the resource for receiving CSI-RS); 
wherein the slot format information further informs the UE that the transmission direction for the specific resource is one of downlink, uplink and flexible (disclosed throughout; see section 3, which discloses that resources can be configured as uplink (UL), 
As noted above, Apple clearly suggests that a flexible/unknown resource can be overridden or reconfigured as uplink or downlink using the DCI/SFI signaling.  Apple does not explicitly disclose the limitation of wherein the UE receives the CSI-RS at the specific resource, which is a flexible resource according to the configuration information, only when the slot format information informs the processor that the transmission direction for the specific resource is downlink among downlink, uplink and flexible.  However, Nokia, which describes very similar technology, discloses this limitation in the “Unknown resource” section on page 2 in section 2.  In the last 3 paragraphs, Nokia discloses that the UE will not receive CSI-RS on a resource that is currently classified as flexible/unknown.  However, if the flexible/unknown resource has been configured to DL (downlink), the UE receives the CSI-RS.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Apple to explicitly indicate that the UE will only receive CSI-RS on resources which have been configured as downlink.  The rationale for doing so would have been to ensure that the network transmits the CSI-RS on a resource (via an indication of the downlink configuration for that resource) before attempting to perform a measurement.   
Apple, modified, does not explicitly disclose the limitations of:
a transceiver configured to transmit and receive a radio signal; and
a processor operatively coupled to the transceiver,
wherein the processor is configured to control the transceiver to perform the limitations discussed above.  
However, Kim discloses a similar user equipment.  Kim further discloses implementing the UE using a transceiver and a processor (see the radio and processor in Figure 3 of Kim, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Apple, modified, to implement the UE using a transceiver and processor.  The rationale for doing so would have been to enable the device to be easily upgradeable using software updates and to minimize the required space and costs by utilizing a transceiver.

Regarding claim 23: 
Apple discloses the limitation that the CSI-RS resources are resources configured semi-statically (disclosed throughout; see section 4.1.3, which describes that the resource assignment is semi-static).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 12, 2021